Exhibit 10.1 WAIVER This Waiver dated as of May 10, 2016 ("Waiver Effective Date"), is among Gastar Exploration Inc., a Delaware corporation ("Borrower"), the Lenders (as defined below) party hereto constituting the Required Lenders, and Wells Fargo Bank, National Association, as administrative agent for such Lenders (in such capacity, the "Administrative Agent"), as collateral agent (in such capacity, the "Collateral Agent"), as swing line lender (in such capacity, the "Swing Line Lender"), as issuing lender (in such capacity, the "Issuing Lender"). RECITALS A.The Borrower is party to that certain Second Amended and Restated Credit Agreement dated as of June 7, 2013, among the Borrower, the lenders thereto from time to time (the "Lenders"), the Administrative Agent, the Collateral Agent, the Swing Line Lender, and the Issuing Lender, as heretofore amended, restated, supplemented or otherwise modified (as so amended, restated, supplemented or otherwise modified, the "Credit Agreement"; defined terms of which are used herein unless otherwise defined herein). B.On or about March 31, 2016, the Borrower made cash dividends on the Borrower Series A Preferred Shares and the Borrower Series B Preferred Shares which would have been permitted under Section 6.05 of the Credit Agreement prior to giving effect to Amendment No. 8 (such permitted payments, the “March Dividends”). C.The Credit Agreement was amended by that certain Waiver and Amendment No. 8 to Second Amended and Restated Credit Agreement dated as of March 9, 2016 ("Amendment No. 8 "), which amended, among other things, Section 6.05 (Restricted Payments) thereof. D.Although the Lenders and the Borrower had intended the amendments to Section 6.05 of the Credit Agreement implemented under the Amendment No. 8 to take effect commencing with April 1, 2016 (thereby permitting the March Dividends), the Amendment No. 8 implemented such amendments effective as of March 9, 2016 (thereby prohibiting the March Dividends and resulting in an Event of Default under the Credit Agreement (the “Unintended Default”)). E.The Borrower has requested that the Required Lenders waive any Events of Default arising directly as a result of the March Dividends given the parties’ intent as outlined above. #5194921 THEREFORE, the Borrower, the Required Lenders, the Issuing Lender, the Swing Line Lender, the Collateral Agent, and the Administrative Agent hereby agree as follows: Section 1.Defined Terms; Interpretation.As used in this Agreement, each of the terms defined in the opening paragraph and the Recitals above shall have the meanings assigned to such terms therein.Each term defined in the Credit Agreement and used herein without definition shall have the meaning assigned to such term in the Credit Agreement, unless expressly provided to the contrary.The words "hereby", "herein", "hereinafter", "hereof", "hereto" and "hereunder" when used in this Agreement shall refer to this Agreement as a whole and not to any particular Article, Section, subsection or provision of this Agreement.Article, Section, subsection and Exhibit references herein are to such Articles, Sections, subsections and Exhibits of this Agreement unless otherwise specified. All titles or headings to Articles, Sections, subsections or other divisions of this Agreement or the exhibits hereto, if any, are only for the convenience of the parties and shall not be construed to have any effect or meaning with respect to the other content of such Articles, Sections, subsections, other divisions or exhibits, such other content being controlling as the agreement among the parties hereto.Whenever the context requires, reference herein made to the single number shall be understood to include the plural; and likewise, the plural shall be understood to include the singular.Words denoting sex shall be construed to include the masculine, feminine and neuter, when such construction is appropriate; and specific enumeration shall not exclude the general but shall be construed as cumulative.Definitions of terms defined in the singular or plural shall be equally applicable to the plural or singular, as the case may be, unless otherwise indicated.
